As filed with the Securities and Exchange Commission on May 22, 2014 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NEWPARK RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware 72-1123385 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 2700 Research Forest Drive, Suite 100 The Woodlands, Texas (Address of Principal Executive Offices) (Zip Code) Newpark Resources, Inc. 2014 Non-Employee Directors’ Restricted Stock Plan (Full title of the plan) Mark J. Airola Senior Vice President, General Counsel and Chief Administrative Officer 2700 Research Forest Drive, Suite 100
